Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 26, 2017.
Applicant's election with traverse of Group III, claims 13 and 16, in the reply filed on 11/10/21 is acknowledged.  The traversal is on the ground(s) that Groups I and III share a special technical feature.  This is not found persuasive because Group I is directed to a composition and Group III is directed to a method.  Further, not all the Groups contain the same technical feature.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khandelwal.

Khandelwal (Pharmacological Reports) entitled "Comparison of Different Osmotic Therapies in a Mouse Model of Traumatic Brain Injury" 
All the features of the claims are taught by Khandelwal for the same function as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mousa.
Mousa (Saudi Medical J) entitled "Preoperative Mannitol Infusion Improves Perioperative Cerebral Oxygen Saturation and Enhances Postoperative Recovery After Laparoscopic Cholecystectomy" teaches in the abstract, treating cognitive function with mannitol at a dose of 6 grams for a 60 kilogram patient.
The claims differ from Mousa in that claim 16 specifies the dose of mannitol is 1 – 5 grams per 60 kilogram of body weight.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer 5 grams of mannitol for the same function as Mousa teaches administering 6 grams of mannitol to the same weight patient because one would expect a similar response within such a close dose range.  No criticality is seen in the dose range claimed, and depending upon many other factors such as the degree and cause of cognitive impairment, one would select an appropriate dose.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Doolittle (Advances in Pharmacology) teaches administering mannitol to reversibly open the BBB.
Hayden (2017/0354651) teaches treating neurodegenerative disease and cognitive impairment with pharmaceuticals that include mannitol.
Gamay (2018/0236016) teaches improving cognitive function with a composition containing mannitol.  It is not possible to determine what the dose of mannitol in the final composition may be.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655